Title: John H. Cocke to Thomas Jefferson, 10 July 1818
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
            sir,
            Bremo July 10. 1818
          
          Correct opinions in the liberal arts being the result of more cultivation than has fallen to my lot, and having the highest confidence in your taste in Architecture, I have taken the liberty to desire Mr Neilson to call on you with the plan of my Building for the purpose of consulting you upon some points which he will explain:—not doubting, that such a trespass upon your valuable time will be readily excused, & any information freely given that may aid in redeeming this branch of the arts from its hitherto neglected State in Virginia—
          
            Yours with high respect & Esteem
            J. H. Cocke
          
        